The defendant had a slight collision with another car at a street intersection, where obviously the fault was not his, for he had the right of way and there was no traffic light. The other driver caused the defendant’s arrest for driving while intoxicated. According to the policeman’s testimony, the defendant, at the scene and in the police station, where he was given tests, showed no signs of intoxication. The officer’s conclusion that he was unfit to drive an automobile was based on no evidence. The defendant was a recent resident of Queens and the magistrate based his judgment of conviction on the fact that the defendant did not take the most direct route to his home. There was no credible evidence indicating that the defendant was driving while intoxicated. Judgment of conviction by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Queens, reversed on the law and the information dismissed. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.